Citation Nr: 0120598	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-02 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for a chronic lumbosacral 
strain, with bilateral radiculopathy, muscle spasms, and 
intermittent paresthesias, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to May 
1978.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating action of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In a January 2000 action, the RO denied the veteran's claim 
of entitlement to secondary service connection for a 
bilateral knee condition as not well grounded.  In light of 
the recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) which 
among other things, eliminated the concept of a well-grounded 
claim, the veteran is invited to file a new claim with the RO 
for readjudication consistent with the new law.  


REMAND

The veteran has appealed a December 1997 rating decision 
which found that his low back disability should continue at 
an evaluation of 10 percent disabling.  In an August 1999 
rating action, the RO increased the evaluation to current 
level 40 percent disabling.  In connection with his claim, 
the veteran was afforded several VA examinations, most 
recently in June 1999.  

The veteran was afforded a video hearing on June 2001 before 
the undersigned Member of the Board.  At such hearing, the 
veteran complained that his low back disorder is more severe 
than the current rating indicates, and that his disability 
had worsened since the most recent rating decision of August 
1999.  In particular, the veteran described recent events in 
which his legs have become painful and numb causing him to be 
unable to drive vehicles or operate farm equipment.  He 
complained of severe cramping of the legs at night and 
indicated occasions when he has lost control of his bowels 
and bladder.  

In light of the veteran's current complaints of increasing 
symptomatology related to his service-connected disability 
and in order to determine the extent of any related 
neurological impairment, the Board finds that a remand for a 
new VA examination is appropriate.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Finally, there has been a significant change in the law 
during the pendency of this appeal.  The VCAA, codified in 
part at 38 U.S.C.A. § 5103A (West Supp. 2001), introduced 
several fundamental changes into VA's adjudication process.  
As these procedures could not have been followed by the RO at 
the time of the rating decisions on appeal, and as these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

A reasonable probability exists that such assistance, as set 
forth below, would aid in substantiating the veteran's claim.  
Therefore, for these reasons, a remand is required.  

Accordingly, the case is REMANDED for the following: 

1.  The RO should take the appropriate 
steps to contact the veteran and 
determine if he has any additional 
arguments to present on his behalf or 
evidence to submit in support of his 
claim for an increased evaluation for a 
chronic lumbosacral strain with 
radiculopathy, muscle spasms, and 
paresthesias. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a lumbosacral 
strain, with bilateral radiculopathy, 
muscle spasms and intermittent 
paresthesia since August 1999.  After 
securing the necessary release, the RO 
should obtain these records, to include 
all records from the VA Medical Center at 
Beckley, West Virginia since August 1999.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the provisions 
of 38 U.S.C.A. § 5103A, continued and 
repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

3.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and extent of any disabling 
manifestations related to his lumbosacral 
strain with bilateral radiculopathy, 
muscle spasms and intermittent 
paresthesias.  All indicated testing 
should be conducted and the claims files 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  The 
examiner should specifically comment on 
the presence, and extent, if any, of any 
lower extremity nerve impairment and 
should state whether the veteran suffers 
from an intervertebral disc syndrome.  If 
intervertebral disc syndrome is 
diagnosed, the examiner should comment on 
whether that condition is pronounced or 
severe.  Any report prepared should be 
typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


